In an action to recover damages for personal injuries based on negligence and section 1848 of the Penal Law, the appeal is from an order dismissing the complaint as against defendants Village of Mamaroneok and Thomas Eton. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, the cause of action in neglience is sufficient on its face (Court of Claims Act, § 8; Bernardine v. City of New York, 294 N. Y. 361; Holmes v. County of Erie, 266 App. Div. 220, affd. 291 N. Y. 798; Joy v. City of Jamestown, 207 Mise. 873, affd. 286 App. Div. 991; Lee v. Village of Sandy Hill, 40 N. Y. 442; Be Wald v. Seidenberg, 297 N. Y. 335, 338). Hence, even if the cause of action under section 1848 be insufficient, the motion to dismiss must be denied, since it was addressed to the complaint as a whole insofar as it affects the *759moving defendants {Advance Music Corp. v. American Tobacco Co., 296 N. T. 79; Andrews v. 98 Montague, 282 App. Div. 1066). Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. [5 Misc 2d 196.]